Citation Nr: 0616902	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for Bell's palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
June 1946 and from April 1949 to November 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied an increased disability evaluation for Bell's 
palsy.

In May 2004, a Deputy Vice Chairman of the Board granted the 
representative's motion to advance the case on the Board's 
docket.  In June 2004, the Board remanded this case to the RO 
for further development.  The case was recently returned to 
the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify you if 
further action is required on your part.


REMAND

The Board notes that pursuant to the June 2004 remand, the 
AMC issued letters in June 2004 and February 2005 that 
provided the appellant notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) provisions, including the 
respective responsibilities of the appellant and VA in 
obtaining evidence to substantiate the claim for increase.  
He stated in a response to the RO in February 2005 that he 
would report for a medical examination.  

The record shows that the AMC initiated an examination 
request in February 2005 directed to the "Sierra Nevada 
HCS" that indicated the claims file was being sent for the 
examiner's review.  The examiner was to be asked to address 
the severity of the Bell's palsy, including any seventh 
cranial nerve paralysis and current manifestations related to 
Bell's palsy, account for unrelated manifestations found, and 
provide a complete rationale for any opinion expressed.  The 
examiner was required to state that the claims folder had 
been reviewed.  

The record on remand was supplemented with 263 pages of 
electronically reproduced VA clinical records for the veteran 
variously dated from May 2004 to December 2005 at the Sierra 
Nevada HCS, Reno Division.  The records show they were 
printed in early December 2005.  The record shows that the 
"Cleveland Resource Center" at the VA RO in Cleveland, Ohio 
issued a rating decision later in December 2005 that 
addressed the following service connection issues: loss of 
tongue sensation, hoarseness, and loss of taste.  In January 
2006, the Cleveland Resource Center issued a supplemental 
statement of the case (SSOC) on the issue of an increased 
evaluation for Bell's palsy.  Both the December 2005 rating 
decision and the January 2006 SSOC indicate that a "VA 
cranial nerves examination dated Reno VA Medical Center" was 
considered in addition to other evidence.  It is problematic 
that the examination report could not be located after a 
search of the three volumes of the claims file.  Furthermore, 
the narrative summary of the examination in the December 2005 
decision or the SSOC did not reference the examination by its 
date or indicate that the examiner reviewed the claims file 
or had the remand information to adequately respond to the 
questions the Board posed in the remand order.  The 
representative has argued that the veteran was not examined 
as requested in the remand order.  Indeed, the Board is 
unable to find that the veteran was examined in accordance 
with the remand order based on the information on file. 

The duty to assist mandates that the veteran be afforded a 
thorough and contemporaneous examination. Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Board requested the examination 
upon finding that the March 2002 VA examination did not fully 
address the severity and effects of the appellant's Bell's 
palsy.  It is provided in 38 C.F.R. § 4.1 that it is 
essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.  A thorough and contemporaneous medical 
examination takes into account the records of prior medical 
treatment.  The Board must insure compliance with a remand 
order where there is a potential for prejudice in 
noncompliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly this case is REMANDED for the following:

1.  A search should be undertaken to 
locate the examination report referenced 
as "VA cranial nerves examination dated 
Reno VA Medical Center" in the December 
2005 rating decision and the January 2006 
SSOC.  If found, the examination report 
must be associated with the claims file.  

2.  Upon completion of the above, the 
claims file should be forwarded to the 
examiner who completed the referenced 
examination to insure that the claims 
file is reviewed in connection with the 
examination and that all questions posed 
in the June 2004 remand are addressed.  
If the examiner is no longer available to 
participate in the examination process, 
the appellant should be scheduled for a 
VA neurological reexamination by a 
physician with the appropriate expertise 
to determine the nature and severity of 
the appellant's service-connected Bell's 
palsy. The examiner should thoroughly 
review the claims folder in conjunction 
with evaluating the appellant. The 
examiner should specifically address the 
following:

What is the current severity of the 
appellant's service-connected Bell's 
palsy? The examiner should specifically 
comment upon any paralysis of the seventh 
(facial) cranial nerve as well as any 
current manifestations related to Bell's 
palsy. The examiner must also provide a 
rationale for any manifestations found to 
be unrelated to Bell's palsy.

All appropriate testing in this regard 
should be accomplished. A complete 
rationale for any opinion expressed must 
be provided. If the examiner cannot 
answer the above without resorting to 
speculation, then he or she should so 
state.

3. Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full. If it 
is determined that any development is 
incomplete, then appropriate corrective 
action should be taken.

4. The appellant's claim for an increased 
rating for Bell's palsy, left side should 
then be reconsidered. If the benefit 
sought on appeal remains denied, then the 
appellant and his representative should 
be provided with a SSOC. The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as any amendments to 
those regulations. An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



